                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 In Re: TIMOTHY J. RIGBY                       ) Case No.: 20-81118-CRJ-13
           xxx-xx-9959                         )
       DONNA L. RIGBY                          )
           xxx-xx-4497                         )
                Debtor(s),                     )


                         APPLICATION BY DEBTOR(S)
                        TO EMPLOY SPECIAL COUNSEL

       COME NOW the undersigned Debtor(s), TIMOTHY J. RIGBY & DONNA
 L. RIGBY, in compliance with 11 U.S.C. Section 327 and Bankruptcy Rules 2014
 and 5002, and respectfully represent:

        1. The Debtor(s) and Estate have as an asset a cause of action under the law
 that can best be liquidated and have enforced through the employment of a special
 counsel to represent the estate and Debtor(s) in settlement or in a civil class action
 complaint concerning an alleged violation of the Fair Debt Collection Practices Act
 by Amsher. The role of the special counsel will be limited to liquidation or
 enforcement of the claim or cause of action and will not entail any other services
 for the estate.

        2. The Debtor(s) desire to employ David J. Philipps, attorney at law practicing
 in Palos Hills, IL (“Counsel”) to represent the interests of the Debtor(s) and of this
 bankruptcy estate in the Debtor(s) claim for damages. Counsel is a “disinterested
 person” as that term is defined in Section 101 of the Bankruptcy Code and is
 qualified to act as special counsel in this case.

       3. Counsel’s fee for this litigation matter is contingent upon recovery. If
 Counsel is successful, attorney fees, expenses, and costs will be recovered from the
 Defendant, or any other responsible party, under the fee-shifting provisions of the
 Fair Debt Collection Practices Act. No fee will be charged if there is no recovery.
 Counsel acknowledges that the estate of the Debtor(s) shall not be responsible for
 payment of any attorney's fees or for reimbursement of any of Counsel's out-of-
 pocket expenses. Counsel further understands and agrees that the fee for his services
 must be approved by this Court, both as to amount and as to reasonableness.



Case 20-81118-CRJ13     Doc 47    Filed 05/13/21 Entered 05/13/21 12:51:06    Desc Main
                                 Document     Page 1 of 3
      4. No agreement exists between the Counsel and any other person or entity
 whatsoever, except the members of Counsel’s firm.

         WHEREFORE, The Debtor(s), as applicant, pray that they be authorized to
 employ David J. Philipps as special counsel to the Debtor(s) in this case with an
 effective date of May 13th, 2021, and that they have such other and further relief as
 is just.

        Respectfully submitted this 13th day of May, 2021.



                                                                       /s/ B. Grant McNutt_______
                                                                       Attorney for Debtor(s)




                           VERIFIED STATEMENT BY ATTORNEY

         Pursuant to Bankruptcy Rule 2014(a), the undersigned hereby states to the Court that he
 has no connection, financial or otherwise, with the Debtor(s), the Debtor(s) creditors, or any other
 party in interest and that he knows of no conflict or potential conflict of interest with his proposed
 appointment as special counsel for the Debtor(s). I acknowledge that my fee is contingent upon
 recovery, and my fee, if any, and any out-of-pocket expenses, shall be taken solely from any
 recovery against the defendants in the special litigation. I further acknowledge that the Debtor(s)
 shall not be responsible for payment of any attorney's fees or for reimbursement of any of special
 counsel's out-of-pocket expenses in the matter that counsel is handling on behalf of the estate. I
 further understand that my actual fee must be approved by the Bankruptcy Court on motion and
 after hearing.


                                                                       /s/David J. Philipps Esq.




Case 20-81118-CRJ13         Doc 47    Filed 05/13/21 Entered 05/13/21 12:51:06              Desc Main
                                     Document     Page 2 of 3
                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing upon the persons or entities set
 forth below:

 Defendant
 AmSher
 4524 Southlake Parkway, Suite 15
 Birmingham, AL 35244

 Plaintiff/Debtor(s)
 Timothy & Donna Rigby
 306 Madison Street NW
 Russellville, AL 35653

 Plaintiff’s Attorney:
 David J. Philipps
 9760 S. Roberts Rd. Suite 1,
 Palos Hills, Illinois 60465

 Richard Blythe, Esq.
 Bankruptcy Administrator
 U.S. Courthouse and Post Office
 400 Wells Street
 Decatur, AL 35602

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602

 and all persons and entities listed on the clerk's mailing matrix by depositing same in the United
 States mail, postage prepaid, this 13th day of May, 2021.

                                                                      /s/ B. Grant McNutt




Case 20-81118-CRJ13        Doc 47    Filed 05/13/21 Entered 05/13/21 12:51:06               Desc Main
                                    Document     Page 3 of 3
